15-3836
     Wisoff v. City of Schenectady




                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 21st day of November, two thousand sixteen.
 4
 5   PRESENT:
 6               AMALYA L. KEARSE,
 7               RAYMOND J. LOHIER, JR.,
 8               CHRISTOPHER F. DRONEY,
 9                     Circuit Judges.
10   _____________________________________
11
12   Andrew E. Wisoff,
13
14         Plaintiff-Counter-Defendant - Appellant,
15
16                      v.                                                       No. 15-3836
17
18   City of Schenectady, New York,
19
20      Defendant-Counter-Claimant - Appellee.
21   _____________________________________
22
23   FOR APPELLANT:                       Andrew E. Wisoff, pro se, Schenectady, New York.
24
25   FOR APPELLEE:                        Carl G. Falotico & Ryan P. Bailey, Corporation Counsel for
26                                        the City of Schenectady, Schenectady, New York.
27
28            Appeal from a judgment of the United States District Court for the Northern District of

29   New York (Norman A. Mordue, Judge).
 1          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 2   DECREED that the judgment of the District Court is AFFIRMED.

 3          Andrew Wisoff, pro se, appeals from the grant of summary judgment by the United States

 4   District Court for the Northern District of New York (Mordue, J.) in favor of the City of

 5   Schenectady on his Fourth Amendment challenge to the validity of the City’s rental certificate

 6   ordinance (“RCO”). The RCO generally prohibits owners from renting property without a rental

 7   certificate, which can be issued pursuant only to an inspection of the property by a building

 8   inspector; a temporary certificate may be obtained upon the owner’s submission of an affidavit of

 9   compliance with the RCO if the inspector is unable to inspect the premises within five business

10   days of the owner’s application.       The RCO authorizes municipal employees to conduct

11   inspections either with the consent of the owners or, absent consent, pursuant to a search warrant.

12   We assume the parties’ familiarity with the facts and record of the prior proceedings, to which we

13   refer only as necessary to explain our decision to affirm.

14          We review de novo a district court’s grant of summary judgment, which is appropriate only

15   “if the movant shows that there is no genuine dispute as to any material fact and the movant is

16   entitled to judgment as a matter of law.” Sousa v. Marquez, 702 F.3d 124, 127 (2d Cir. 2012)

17   (quotation marks omitted). Upon review, we conclude that the District Court properly granted

18   summary judgment to the City of Schenectady. We therefore affirm for substantially the reasons

19   stated by the District Court in its decision of October 28, 2015. See generally Marshall v.

20   Barlow’s, Inc., 436 U.S. 307, 320-21, 323 (1978) (“[p]robable cause in the criminal law sense is

21   not required[ f]or purposes of an administrative search” pursuant to a warrant that is “authorized

22   by statute” and issued “pursuant to an administrative plan containing specific neutral criteria”).


                                                      2
1          We have considered all of Wisoff’s remaining arguments and conclude that they are

2   without merit. For the foregoing reasons, we AFFIRM the judgment of the District Court.

3                                             FOR THE COURT:
4                                             Catherine O’Hagan Wolfe, Clerk




                                                 3